Case 6:20-cv-00473-ADA Document 54-5 Filed 11/25/20 Page 1 of 15




        EXHIBIT 24
     Case
      Case6:20-cv-00473-ADA
           6:20-cv-00487-ADA Document
                              Document54-5
                                       36 Filed
                                           Filed11/06/20
                                                 11/25/20 Page
                                                           Page12ofof14
                                                                      15




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §     CIVIL ACTION NO. 6:20-cv-487
DEVELOPMENT,                           §     CIVIL ACTION NO. 6:20-cv-488
                                       §     CIVIL ACTION NO. 6:20-cv-489
       Plaintiff,                      §     CIVIL ACTION NO. 6:20-cv-490
                                       §     CIVIL ACTION NO. 6:20-cv-491
v.                                     §     CIVIL ACTION NO. 6:20-cv-492
                                       §     CIVIL ACTION NO. 6:20-cv-493
ZTE CORPORATION, ZTE (USA) INC.,       §     CIVIL ACTION NO. 6:20-cv-494
AND ZTE (TX), INC.                     §     CIVIL ACTION NO. 6:20-cv-495
                                       §     CIVIL ACTION NO. 6:20-cv-496
       Defendants.                     §     CIVIL ACTION NO. 6:20-cv-497
                                       §
                                       §        JURY TRIAL DEMANDED



 RESPONSE OPPOSING ZTE (USA) INC.’S MOTION TO DISMISS OR IN THE
                ALTERNATIVE TRANSFER VENUE
        Case
         Case6:20-cv-00473-ADA
              6:20-cv-00487-ADA Document
                                 Document54-5
                                          36 Filed
                                              Filed11/06/20
                                                    11/25/20 Page
                                                              Page23ofof14
                                                                         15




       ZTE (USA) Inc.’s (“ZTE USA”) motion to dismiss or transfer should be denied because:

(1) venue is proper in this District and (2) ZTE USA’s cursory motion to transfer under § 1404

does not satisfy ZTE USA’s heavy burden of proving the NDTX is clearly more convenient than

this District. To the extent necessary, WSOU Investments, LLC doing business as Brazos

Licensing and Development (“WSOU”) requests the opportunity to conduct discovery to test ZTE

USA’s allegation that it does not maintain a regularly established place of business in this District.

       A. Venue is proper because ZTE USA is deemed to reside in this District. 1

       Venue is proper because ZTE USA is deemed to reside here under the plain terms of 28

U.S.C. §§ 1391(d) and 1400(b). Under § 1400(b) of chapter 28, a civil action for patent

infringement “may be brought in the judicial district where the defendant resides.” 28 U.S.C. §

1400(b). Section 1400(b) of chapter 28 does not define “reside.” Instead, for states with multiple

districts, § 1391(d) of chapter 28 defines where a corporation resides “[f]or purposes of venue

under this chapter[.]” See 28 U.S.C. 1391(d) (emphasis added).
       Because “this chapter” refers to chapter 87 of title 28, which includes §1400(b), the

definition of “reside” found in § 1391(d) “for purpose of venue under this chapter” must be

incorporated in § 1400(b). See VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574,

1575 (Fed. Cir. 1990), sometimes incorrectly cited as abrogated by TC Heartland LLC v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514, 197 L. Ed. 2d 816 (2017). 2

       Section 1391(d) states that, in states with multiple districts, a corporation is “deemed to

reside in any district in that State within which its contacts would be sufficient to subject it to

personal jurisdiction if that district were a separate state.” 28 U.S.C. 1391(d). Here, because ZTE

1
  WSOU recognizes that an Austin Court refused to apply § 1391(d) to § 1400(b) in Interactive
Toybox. See Interactive Toybox, LLC v. Walt Disney Co., 1:17-CV-1137-RP, 2018 WL 5284625,
at *2 (W.D. Tex. Oct. 24, 2018). There, the Court relied on § 1391(a) and concluded that Fourco
provides “otherwise” by defining “resides” in Section 1400(b) for purposes of domestic
corporations. Id. For reasons explained below, WSOU asks this Court to revisit that decision in
Toybox.
2
  Wright and Miller suggests VE Holding was correctly decided. See § 3803, Law Applicable, 14D
Fed. Prac. & Proc. Juris. § 3803 (4th ed.)


                                                  1
          Case
           Case6:20-cv-00473-ADA
                6:20-cv-00487-ADA Document
                                   Document54-5
                                            36 Filed
                                                Filed11/06/20
                                                      11/25/20 Page
                                                                Page34ofof14
                                                                           15




USA’s contacts with this District would be enough to subject it to personal jurisdiction in this

District, it is deemed to reside here.
             a. Fourco and TC Heartland do not address new § 1391(d) and should not
                preclude this Court from applying § 1391(d).
          The Supreme Court’s decisions in Fourco and TC Heartland does not require a different

conclusion. The Supreme Court has never determined whether a general venue statute that governs

the “chapter” to which § 1400(b) belongs must be applied to § 1400(b). Instead, each time the

Supreme Court has considered the effect of § 1391(c), it has interpreted a version of § 1391(c) that

does not include the phrase “under this chapter.” See TC Heartland, 137 S. Ct. at 1521; Fourco

Glass Co. v. Transmirra Prod. Corp., 353 U.S. 222, 222, 77 S. Ct. 787, 788, 1 L. Ed. 2d 786

(1957).

                      i. Fourco does not address new language of § 1391(d).

          In Fourco, the Supreme Court held that 28 U.S.C. § 1400(b) was, at that time, the “sole

and exclusive provision controlling venue in patent infringement actions, and that it [was] not to

be supplemented by the provisions of 28 U.S.C. § 1391(c).” Fourco, 353 U.S. 222 (emphasis

added). Section 1391(c) was, however, a significantly different statute when Fourco was decided

in 1957. It stated:
          (c) A corporation may be sued in any judicial district in which it is incorporated or
          licensed to do business or is doing business, and such judicial district shall be
          regarded as the residence of such corporation for venue purposes.
See id. Fourco did not and could not consider whether 28 USC § 1400(b) is supplemented by what

is now 28 USC 1391(d).

          In 1988, Congress amended 1391(c) – the venue provision at issue in Fourco – to state:
          (c) For purposes of venue under this chapter, a defendant that is a corporation
          shall be deemed to reside in any judicial district in which it is subject to personal
          jurisdiction at the time the action is commenced. In a State which has more than
          one judicial district and in which a defendant that is a corporation is subject to
          personal jurisdiction at the time an action is commenced, such corporation shall be
          deemed to reside in any district in that State within which its contacts would be
          sufficient to subject it to personal jurisdiction . . .
28 U.S.C. § 1391 (1988) (emphasis added).

                                                   2
        Case
         Case6:20-cv-00473-ADA
              6:20-cv-00487-ADA Document
                                 Document54-5
                                          36 Filed
                                              Filed11/06/20
                                                    11/25/20 Page
                                                              Page45ofof14
                                                                         15




       Two years later in VE Holding, the Federal Circuit considered whether “by [the 1988]

amendment to § 1391(c) of chapter 87, Congress meant to apply [the new] definition [of ‘reside’]

to the term as it is used in § 1400(b)[.]” VE Holding, 917 F.2d at 1575. The Federal Circuit

recognized:
       Section 1391(c) as it was in Fourco is no longer. We now have exact and classic
       language of incorporation: For purposes of venue under this chapter[.]
Id. at 1579 (emphasis added). It concluded that because 28 USC § 1400(b) and 28 USC § 1391(d)

belong to the same “chapter” (chapter 28), the definition of “reside” provided in section 1391(c)

“for purposes of venue under this chapter” must apply to section 1400(b). Id. at 1579 (noting it

“would not be sensible to require Congress to say, ‘For purposes of this chapter, and we mean

everything in this chapter . . .,’ in order to ensure that it has covered everything in a chapter of the

statutes”) (emphasis in original).

       The Federal Circuit bolstered its decision by noting the following from a December 4, 1986

memorandum to the subcommittee explaining the proposed revision:
       The [new] definition of corporate residence in § 1391(c) now provides a basis for
       applying the substantial number of venue statutes enacted as part of various
       substantive federal laws. As a matter of caution, the proposal limits its definition of
       residence to the venue provisions gathered in Chapter 87 of the Judicial Code, 28
       U.S.C. §§ 1391 through 1412.
Id. at 1582 (emphasis in original).

       VE Holding refuted the argument that under Fourco, the only way for Congress to change
venue in a patent infringement action is to change § 1400(b), noting that the Supreme Court had

already found § 1400(b) was supplemented by former § 1391(d) in patent suits against foreign

defendants:
       It is sometimes said that, since Fourco, the only way to change the way that venue
       in patent infringement actions is determined is to change § 1400(b). This argument
       fails, however, because the Supreme Court, in Brunette, 406 U.S. 706, 92 S.Ct.
       1936, refused to impose such a disablement upon the Congress’ ability to enact or
       amend legislation. The issue in Brunette was whether § 1400(b) governed venue in
       a patent suit involving a foreign corporation, or whether the general venue provision
       applicable to aliens, 28 U.S.C. § 1391(d), governed. The Court held § 1391(d)
       applied, and that § 1400(b) was supplemented by the provision governing suits
       against aliens.
                                                   3
        Case
         Case6:20-cv-00473-ADA
              6:20-cv-00487-ADA Document
                                 Document54-5
                                          36 Filed
                                              Filed11/06/20
                                                    11/25/20 Page
                                                              Page56ofof14
                                                                         15




Id. at 1579 (emphasis added).
                    ii. 2011 Amendments to § 1391 did not remove “under this chapter”
                        from new § 1391(d).
        In 2011, Congress again amended § 1391 by striking subsections (a) through (d) and

replacing them with new subsections (a) through (d). As part of the amendment, § 1391(c) (the

section at issue in VE Holding) was moved to § 1391(d). That section still defines “residency of

corporations in states with multiple districts” for “purposes of venue under [chapter 28].” 28

U.S.C. § 1391(d). New § 1391(c) now defines residency for natural persons, “entities with the

capacity to sue and be sued” in states that do not have multiple districts, and aliens. It does not

contain the specific language of incorporation “under this chapter.” Instead, it states in relevant

part:
        (c) Residency.--For all venue purposes--

           (1) a natural person . . . ;

           (2) an entity with the capacity to sue and be sued in its common name under
           applicable law, whether or not incorporated, shall be deemed to reside, if a
           defendant, in any judicial district in which such defendant is subject to the
           court’s personal jurisdiction with respect to the civil action in question and, if a
           plaintiff, only in the judicial district in which it maintains its principal place of
           business; and

           (3) a defendant not resident in the United States may be sued. . .
28 U.S.C. § 1391.
                  iii. TC Heartland does not address new § 1391(d).
        In 2017, the Supreme Court held that the definition of “reside” in new § 1391(c)(2) does

not apply to § 1400(b). See TC Heartland, 137 S. Ct. at 1521. TC Heartland rejected the argument

that the phrase “[f]or all venue purposes” in new § 1392(c)(2) required applying the section to

§ 1400(b), pointing out that: (1) the statute at issue in Fourco included similar language (“for

venue purposes”); and (2) new § 1391(a) contains a “savings clause” stating that § 1391 “shall

govern the venue of all civil actions” “[e]xcept as otherwise provided by law.” Id. at 1516. TC

Heartland further found that the absence of “under this chapter” in new § 1391(c) showed


                                                  4
        Case
         Case6:20-cv-00473-ADA
              6:20-cv-00487-ADA Document
                                 Document54-5
                                          36 Filed
                                              Filed11/06/20
                                                    11/25/20 Page
                                                              Page67ofof14
                                                                         15




Congress did not intend new § 1391(c) to define “reside” for § 1400(b). Id. at 1521 (“Congress

deleted ‘under this chapter’ in 2011 and worded the current version of § 1391(c) almost identically

to the original version of the statute.”).

        The opposite is true for current § 1391(d), which does not use the general language “[f]or

all venue purposes” and instead retains the specific, classic language of incorporation considered

in VE Holding: “[f]or purposes of venue under this chapter[.]” 28 U.S.C. § 1391(d) (emphasis

added). 3 The broader phrase “[f]or all venue purposes” evaluated in TC Heartland does not have

the same impact because it is general language that does not specifically apply to chapter 28. 4 As
Fourco recognized, “[s]pecific terms prevail over the general in the same or another statute which

otherwise might be controlling.” Fourco, 353 U.S. at 228–29.

        Although TC Heartland contains certain broad statements about “§ 1391,” the discussion

in TC Heartland is limited exclusively to the effect of the language in new § 1391(c)(2). Limiting

its discussion to the language of § 1391(c)(2) was appropriate because the case on appeal in TC

Heartland involved a suit brought in Delaware, a state with only one district. Therefore, only the

new § 1391(c)(2) was properly at issue. There is no mention of the new §1391(d) in TC Heartland

and no discussion concerning whether the definition of residence in the new §1391(d) applies to

§1400(b).

        Any notion that TC Heartland must apply to the whole of § 1391 is refuted by the Court’s

refusal to address the new § 1391(c)(3). Just as § 1391(d) was not at issue in TC Heartland because

the case on appeal was filed in a state with only one district, § 1391(c)(3) was not at issue because


3
  The drafters explained that § 1391(d) “is identical to that currently included in the second
sentence of § 1391(c), with the addition of the language ‘for purposes of venue under this chapter’
[retained] from the first sentence of the current subsection.” H.R. REP. 112-10, 23, 2011
U.S.C.C.A.N. 576, 580.
4
  Although this creates a separate analysis for venue under § 1391(d) and § 1391(c), courts have
long acknowledged the venue analysis under the two different sections is different. See Loyalty
Conversion Sys. Corp. v. Am. Airlines, Inc., 66 F. Supp. 3d 813, 814 (E.D. Tex. 2014)
(acknowledging the different analysis to be applied to the different sections) (cleaned up). Further,
Congress knew that by removing the phrase “under this chapter” from § 1391(c) and leaving it in
§ 1391(d), it was maintaining a separate venue scheme under the two sections.
                                                 5
        Case
         Case6:20-cv-00473-ADA
              6:20-cv-00487-ADA Document
                                 Document54-5
                                          36 Filed
                                              Filed11/06/20
                                                    11/25/20 Page
                                                              Page78ofof14
                                                                         15




the defendant was a resident of the United States. The Court refused to address the new

§ 1391(c)(3) or “express any opinion on this Court’s holding in Brunette” (which applied old §

1391(d) in patent cases despite § 1400(b)). See TC Heartland at 7, n. 2. Any notion that TC

Heartland applies to the whole of § 1391 is further refuted by In Re HTC Corp., in which the

Federal Circuit refused to extend TC Heartland to § 1391(c)(3) and instead affirmed Brunette. In

re HTC Corp., 889 F.3d 1349, 1356 (Fed. Cir. 2018), cert. denied sub nom. HTC Corp. v. 3G

Licensing, S.A., 139 S. Ct. 1271, 203 L. Ed. 2d 279 (2019) (cleaned up) (emphasis in original) (“as

the Court held in Brunette, § 1400(b) itself was not intended to apply to alien defendants”).
                  iv. Only VE Holding addresses the relevant language at issue.
       It is instructive to compare the statutory provisions at issue in Fourco, TC Heartland, and

VE Holding. Of the three, only VE Holding, where certiorari was denied in 1991, 5 involves the

language of incorporation at issue here.
       Statutory language at issue in Fourco: (c) A corporation may be sued in any judicial
       district in which it is incorporated or licensed to do business or is doing business,
       and such judicial district shall be regarded as the residence of such corporation for
       venue purposes.
       Statutory language at issue in VE Holding: (c) For purposes of venue under this
       chapter, a defendant that is a corporation shall be deemed to reside in any judicial
       district in which it is subject to personal jurisdiction at the time the action is
       commenced . . .
       Statutory language at issue in TC Heartland: For all venue purposes -- (2) an entity
       with the capacity to sue and be sued in its common name under applicable
       law, whether or not incorporated, shall be deemed to reside, if a defendant, in any
       judicial district in which such defendant is subject to the court’s personal
       jurisdiction . . .
       Language it issue in this case: (d) Residency of corporations in States with
       multiple districts.--For purposes of venue under this chapter, in a State which
       has more than one judicial district and in which a defendant that is a corporation is
       subject to personal jurisdiction . . .
       WSOU does not challenge the correctness of applying Fourco and TC Heartland under the

facts of those cases. In both cases, the statutory language did not include classic language of


5
 Johnson Gas Appliance Co. v. VE Holding Corp., 499 U.S. 922, 111 S. Ct. 1315, 113 L. Ed. 2d
248 (1991) (denying certiorari).
                                                 6
       Case
        Case6:20-cv-00473-ADA
             6:20-cv-00487-ADA Document
                                Document54-5
                                         36 Filed
                                             Filed11/06/20
                                                   11/25/20 Page
                                                             Page89ofof14
                                                                        15




incorporation “under this chapter.” WSOU does challenge the correctness of applying TC

Heartland to hold that new § 1391(d), which expressly defines “reside” for “purposes of venue

under [chapter 28]” somehow does not apply to § 1400(b) of chapter 28. Fourco and TC Heartland

simply applied previous versions of the general venue statute and (so long as they are limited to

the provisions they addressed) were correctly decided; however, neither case addressed the new

statutory language under § 1391(d).
                   v. WSOU requests that this Court revisit Toybox.
       WSOU asks this Court to revisit the Austin court’s decision in Toybox, where the court

relied on § 1391(a) and concluded that Fourco conflicts with the current version of § 1391(d) by
defining “resides” in § 1400(b) for purposes of domestic corporations. Id. Fourco did not address

whether new § 1391(d) is consistent with the definition of “resides” for purposes of § 1400(b). The

legislative history for the 2011 amendments explains that “[n]ew paragraph 1391(a)(1) would

follow current law in providing the general requirements for venue choices, but would not displace

the special venue rules that govern under particular Federal statutes.” See H.R. REP. 112-10,

18, 2011 U.S.C.C.A.N. 576, 580 (emphasis added). At the time this amendment was passed, VE

Holding had been part of the “special venue rules that govern under particular Federal statutes”

for over fifty years. Congress knew how §§ 1391 and 1400(b) were applied under VE Holding and

retained the very language of incorporation VE Holding was based on. To conclude that Fourco

provides a definition of “reside” that conflicts with the “special venue rules that govern under

particular Federal statutes,” one must first disregard how §§ 1391 and 1400(b) were applied under

VE Holding. This can be done only by assuming, from the outset, that TC Heartland abrogates VE

Holding as it relates to § 1391(d). As explained above, TC Heartland did not address new

§ 1391(d) because that question was not properly before the Court.

       The notion that Fourco is the sole and complete source of the definition for “reside” under

the current version of § 1391(d) is belied by the Federal Circuit’s recent recognition that “Fourco

. . . simply did not address the corporate venue at the district level of granularity.” In re

BigCommerce, Inc., 890 F.3d 978, 985 (Fed. Cir. 2018) (emphasis added) (considering “Which

                                                7
       Case
        Case6:20-cv-00473-ADA
              6:20-cv-00487-ADA Document
                                 Document54-5
                                          36 Filed
                                              Filed 11/06/20
                                                    11/25/20 Page
                                                             Page 910ofof1415




single judicial district in a multi-district state is the proper judicial district for purposes of venue

under § 1400(b) in an infringement suit against a corporate defendant?”). In other words, Fourco

did not consider the very question Congress answered by passing § 1391(d).

        Fourco was based on an entirely different version of § 1391 than the current version. The

Austin Court’s reliance on Fourco’s interpretation of old statutory language to interpret new

statutory language is incorrect. 6
                   vi. ZTE USA has sufficient contact with this District to subject it to
                       personal jurisdiction, and therefore, venue.
        ZTE USA’s contacts with this District are sufficient to subject ZTE USA to personal

jurisdiction (and therefore venue) in this District at least because ZTE USA purposefully places

accused products into the stream of commerce in this District. See Loveless Decl., Ex. Nos 1-10.

A press release by ZTE USA states that ZTE had “invested more than $350 million in U.S. growth”

as of 2013 and had partnered with the Houston Rockets to demonstrate its “commitment to building

community relations throughout the state of Texas.” Loveless Decl., Ex. 9 (emphasis added).

ZTE USA advertises itself as the “fourth-largest supplier of mobile devices in the U.S. overall.”

Loveless Decl., Ex. Nos. 1, 3. On October 15, 2019, ZTE Corp. issued a release from Richardson,

Texas, announcing that Blade Vantage 2 would be available in “Verizon stores across the U.S.”

Loveless Decl., Ex. 10. ZTE has previously admitted that ZTE Corp. sells and ships

telecommunication equipment to ZTE USA for distribution in the United States. Loveless Decl.,

Ex. 11 ¶18. In Slyce, this Court “applied personal jurisdiction against an out of state defendant that

sold its software to a third-party, who then bundled the software into an app and sold it in the

United States.” Match Group, LLC v. Bumble Trading Inc., W-18-CV-00080-ADA, 2020 WL

1287958, at *4 (W.D. Tex. Mar. 18, 2020) (summarizing Slyce Acquisition Inc. v. Syte - Visual

Conception Ltd., No. W-19-CV-00257-ADA, 2019 WL 7598931 (W.D. Tex. Oct. 22, 2019),


6
 In contrast, TC Heartland relied on Fourco’s interpretation of the old version of § 1391(c)
because the new version of § 1391(c)(2) at issue in TC Heartland tracks the relevant language
addressed in Fourco. That is not the case for § 139(d), which retains the very language TC
Heartland noted is absent from § 1391(c)(2).
                                                   8
       Case
        Case6:20-cv-00473-ADA
             6:20-cv-00487-ADA Document
                                Document54-5
                                         36 Filed
                                             Filed11/06/20
                                                   11/25/20 Page
                                                             Page10
                                                                  11ofof14
                                                                         15




reconsideration denied, No. W-19-CV-00257-ADA, 2020 WL 278481 (W.D. Tex. Jan. 10,

2020)). 7 This is precisely how ZTE Corporation and ZTE USA operate. Loveless Decl., Ex. 11 ¶

18.
       B. The Court should allow venue discovery.
       If this Court is not inclined to find that ZTE USA resides in this District under §§ 1391(d)

and 1400(b), WSOU requests that it allow discovery on ZTE USA’s allegation that it does not

have a regularly established place of business in this District. ZTE USA admits it maintained a

physical location at River Place Corporate Park, Building I, 6500 River Place Boulevard, Austin,

Texas 78730 until July 31, 2015. Mtn., Wood Decl. ¶ 4. Publicly available information still

indicates the presence of ZTE USA at the same location. Loveless Decl., Ex. 6. WSOU is entitled

to discovery to test ZTE USA’s claim that it allegedly discontinued use of its Austin location in

July 2015. 8

       Publicly available information also indicates that ZTE TX has paid taxes to Travis County

on personal property located at Plaza 7000, 7000 Mopac Expressway, 2nd Floor, Austin, Texas

until August 31, 2018 since at least 2015 and continued to do so in 2020. WSOU is entitled to

discovery on whether ZTE USA exercised any control over the “Mopac” location such that it is a

regularly established place of business of ZTE USA.

       Further, ZTE USA’s website directs customers to purchase ZTE products from entities that

maintain physical locations in this District, including AT&T and Cricket Wireless. WSOU is


7
    See also IDQ Operating, Inc. v. Aerospace Communications Holdings Co., Ltd.,
6:15-CV-781, 2016 WL 5349488, at *4 (E.D. Tex. June 10, 2016) (“a prima facie showing of
purposeful entry into the Texas stream of commerce is established by showing that the defendant’s
products were sold into a nationwide distribution network and that the products were available in
Texas.”).
8
  Travis County records do not appear to indicate that ZTE USA paid any personal property taxes
associated with its Austin, Texas office during the time period ZTE USA admits it maintained the
Austin office. Certainly, these taxes were paid under some name. This raises the question what
name ZTE USA paid the taxes under and whether it continues to pay taxes under that name, after
it allegedly discontinued use of the Austin, Texas office. Travis County records show that ZTE
TX continues to pay taxes associated with its Austin, Texas office after it allegedly discontinued
use of that office.
                                                9
       Case
        Case6:20-cv-00473-ADA
             6:20-cv-00487-ADA Document
                                Document54-5
                                         36 Filed
                                             Filed11/06/20
                                                   11/25/20 Page
                                                             Page11
                                                                  12ofof14
                                                                         15




entitled to know whether ZTE USA exercises control over any of these locations. Finally,

comparably.com provides information on average “ZTE USA Sales Engineer” salaries in Waco,

Texas. Loveless Decl., Ex. 12. WSOU should be allowed discovery on the existence of ZTE USA

Sales Engineer positions in Waco, Texas.

       Therefore, to the extent this Court does not consider ZTE USA a resident of this District

under §§ 1391(d) and 1400(b), WSOU respectfully requests an opportunity to conduct venue

discovery.

       C. ZTE USA’s motion to transfer under § 1404(a) should be denied.

       ZTE USA’s cursory discussion of the convenience factors 9 under § 1404(a) fails to satisfy

ZTE USA’s heavy burden of proving the NDTX is clearly more convenient than this District. See

Mtn. at 8.
                    i. WSOU is firmly rooted in Waco, Texas.
       WSOU is a Waco-based company that leverages its proprietary technology and

management experience to help inventors and patent owners maximize the full potential of their

patents. Hogan Decl. ¶ 1. Not only does WSOU operate out of downtown Waco (WSOU’s principal

place of business), less than two blocks from the Waco Division Courthouse, WSOU has

established deep roots within the Waco community. Id. WSOU chose Waco as its headquarters

because it was attracted to the burgeoning tech business in Waco, with Baylor acting as the anchor.

Id. ¶ 3. WSOU’s sources of proof are kept in Waco. Id. Notably, WSOU has no offices, no

documents, nor any employees in Austin. Id. WSOU does not have any offices, employees, or

documents in the NDTX.


9
  See In re Volkswagen of America, Inc., 545 F.3d 304, 315 (5th Cir. 2008) (“The private interest
factors are: (1) the relative ease of access to sources of proof; (2) the availability of compulsory
process to secure the attendance of witnesses; (3) the cost of attendance for willing witnesses; and
(4) all other practical problems that make trial of a case easy, expeditious and inexpensive . . . The
public interest factors are: (1) the administrative difficulties flowing from court congestion; (2) the
local interest in having localized interests decided at home; (3) the familiarity of the forum with
the law that will govern the case; and (4) the avoidance of unnecessary problems of conflict of
laws [or in] the application of foreign law.”) (internal citations and quotations omitted).
                                                  10
       Case
        Case6:20-cv-00473-ADA
             6:20-cv-00487-ADA Document
                                Document54-5
                                         36 Filed
                                             Filed11/06/20
                                                   11/25/20 Page
                                                             Page12
                                                                  13ofof14
                                                                         15




       WSOU’s Managing Director of Business Development, Matt Hogan, resides and works in

Waco. Id. ¶2. Before working with WSOU, Mr. Hogan spent 7 years on Wall Street, and then was

the founding CEO of a company that pioneered consumer data control. WSOU considered Mr.

Hogan a good fit for its Headquarters in Waco in part because of his close ties to the Waco

community, including family members who are Baylor alumni.

       WSOU has already engaged in hiring engineering students from Baylor University to

support its business, and currently utilizes a local business to maintain its servers. Hogan Decl.

¶¶ 4-5. Before COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in

Waco. With Startup Waco 10 recently re-opening on a limited basis, WSOU has already resumed its

collaborative efforts in the community. Id. WSOU is also working with the Baylor Law IP clinic to

offer a quarterly webinar series for Baylor law students. Id. WSOU has had ongoing email

correspondence with Waco Ventures, a group that manages outside-facing dealings for the Baylor

Transfer Technology Office. Id. ¶ 6. WSOU has job postings in Waco LPA, Startup Waco, and

Waco TXjobs, and is in the search process to hire several Baylor students. Id. In establishing its

Waco headquarters, WSOU has purchased services from several local Waco companies. Id. This

includes, for example, an approximately $80,000 renovation project by a local construction

company. Id. Clearly, WSOU is firmly rooted in Waco.
                  ii. ZTE USA fails to show the NDTX is clearly more convenient.
       ZTE USA makes little effort to satisfy its burden of proving the NDTX is clearly more

convenient than the WDTX. ZTE USA addresses factor 1 (ease of access to sources of proof) by

claiming most of its evidence will be located either in its place of business in Richardson, Texas

(where it claims its financial and marketing data are stored) or at the Upshaw PLLC law firm

(where it claims its technical documents and source code are kept). See Mtn., Wood Decl. ¶ 10.




10
  Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
others interested in the Waco startup community to connect.
See https://members.startupwaco.com/.
                                               11
       Case
        Case6:20-cv-00473-ADA
             6:20-cv-00487-ADA Document
                                Document54-5
                                         36 Filed
                                             Filed11/06/20
                                                   11/25/20 Page
                                                             Page13
                                                                  14ofof14
                                                                         15




WSOU’s documents, however, are kept in this District in WSOU’s office in Waco. Hogan Decl.,

¶7. These cases should not be transferred merely to shift inconveniences.

       ZTE USA claims private factors 2 and 3 (compulsory process and witness convenience)

favor transfer but points to a declaration that does not identify any witnesses (willing or otherwise)

much less disclose their locations. See Mtn., Wood Decl. ¶10. In contrast, WSOU has at least one

witness, Matt Hogan, who resides and works in Waco. Hogan Decl., ¶ 2. WSOU’s specifically

identified witness who resides and works in Waco should be given more weight than the

speculation that there might be a ZTE witness in the NDTX. Unwilling witnesses in the NDTX, if

there are any, are likely to be within the subpoena power of this District. Further, these cases should

not be transferred merely to shift inconveniences of witnesses. X Techs., Inc. v. Marvin Test Sys.,

Inc., CIV.A.SA-10-CV-319-X, 2010 WL 2303371, at *6 (W.D. Tex. June 7, 2010) (the movant

must show “transfer would signify more than shifting inconvenience from one party to another”).
       ZTE USA does not claim any other factors, public or private, favor transfer. Its perfunctory

motion to transfer under § 1404 fails to satisfy ZTE USA’s burden of proof and should be denied.

                                          CONCLUSION

       For the reasons stated above, ZTE USA’s motion to dismiss or transfer should be denied.




                                                  12
       Case
        Case6:20-cv-00473-ADA
             6:20-cv-00487-ADA Document
                                Document54-5
                                         36 Filed
                                             Filed11/06/20
                                                   11/25/20 Page
                                                             Page14
                                                                  15ofof14
                                                                         15




Dated: November 6, 2020                     Respectfully submitted,

                                            /s/ Ryan Loveless
                                            James L. Etheridge
                                            Texas State Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas State Bar No. 24036997
                                            Brett A. Mangrum
                                            Texas State Bar No. 24065671
                                            Travis Lee Richins
                                            Texas State Bar No. 24061296
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432
                                            ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
       I certify that on November 6, 2020, a true and correct copy of the foregoing document was

served upon all counsel of record via email under this Court’s Local Rules.




                                                    /s/ Travis Richins
                                                    Travis Richins




                                               13
